           Case 3:17-cv-00183-WIG Document 61 Filed 08/18/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 SOARIDA VASQUEZ,

         Plaintiff,

               v.                                          Civ. No. 3:17-cv-00183(WIG)

 ANDREW M. SAUL,
 Commissioner of
 Social Security ,

          Defendant.

                       RULING ON MOTION FOR ATTORNEY’S FEES

         On July 24, 2020, Soriada Vasquez filed an amended motion for attorney’s fees under 42

U.S.C. §406(b)(1). (ECF No. 57). Attorney Howard Olinsky submitted an affidavit in support of

the award, indicating he sought payment of $32,528.00, representing 25% of the total past-due

benefits, at an hourly rate of $791.44, for 41 hours of work performed at the federal level. (ECF

No. 58; ECF No. 60 at 4). Of those hours, 32.1 hours were billed by attorneys and 9 hours were

billed by paralegals. The fee request here amounts to the 25% of the retroactive benefit, the fee

the Plaintiff and Olinsky Law Group agreed to in the Retainer Agreement. (ECF No. 58)

         On August 4, 2020, the Government filed a response noting that the Court must

determine whether the amount of the fee requested under section 406(b) is rea sonable and should

be awarded. (ECF No. 60). It is undisputed that Plaintiff’s fee application was timely and that

she is a prevailing party.

         For the reasons that follow, the motion is granted.

    I.       Background

    Plaintiff applied for disability benefits on November 16, 2012, alleging she had been disabled

as of March 22, 2011. Her application was denied at all levels of the Social Security

                                                  1
           Case 3:17-cv-00183-WIG Document 61 Filed 08/18/20 Page 2 of 5



Administration (“SSA”) review. On January 24, 2017, Plaintiff signed a retainer agreement

authorizing the law firm of Olinsky Law Group, (“Olinsky”) to appeal the denial of benefits to

this Court. The retainer agreement provided that if Plaintiff’s case is remanded to the SSA, and,

upon remand, Plaintiff is awarded past due benefits, Plaintiff will pay Olinsky up to twenty-five

percent of any award of past due benefits. On February 12, 2018, this Court issued an order

remanding the case for further administrative proceedings. Based on the successful district court

appeal, Plaintiff was awarded attorney’s fees under the Equal Access to Justice Act (“EAJA”) in

the amount of $7,296.89. Upon remand to the SSA, Olinsky was able to secure an award of

benefits dating back to March 22, 2011, in the amount of $157,202. The SSA awarded past due

benefits to Plaintiff on July 5, 2020, in a Notice of Award. Olinsky now moves for an award of

attorney’s fees in the amount of $38,528.00, which represents 25% of the retroactive benefits

Plaintiff was awarded.

   II.      Discussion

         Section 406(b) of the Social Security Act permits the court to award reasonable

attorney’s fees to a successful claimant’s attorney, provided those fees do not exceed twenty-five

percent (25%) of the amount of past-due benefits awarded to the claimant. 42 U.S.C.

§406(b); see also Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002); Wells v. Sullivan, 907 F.2d

367, 370 (2d Cir. 1990). In reviewing a request for fees under §406(b), “a court’s primary focus

should be on the reasonableness of the contingency agreement in the context of the particular

case; and the best indicator of the ‘reasonableness’ of a contingency fee in a social security case

is the contingency percentage actually negotiated between the attorney and client, not an hourly

rate determined under lodestar calculations.” Wells, 907 F.2d at 371. Even where, as here, the

requested fee does not exceed the twenty-five percent upper limit, the attorney “must show that

the fee sought is reasonable for the services rendered.” Gisbrecht, 535 U.S. at 807. Thus,

                                                 2
          Case 3:17-cv-00183-WIG Document 61 Filed 08/18/20 Page 3 of 5



§406(b) “does not displace contingent-fee agreements within the statutory ceiling; instead,

§406(b) instructs courts to review for reasonableness fees yielded by those agreements.” Id. at

808-09.

        In determining reasonableness, the court “must begin with the agreement, and … may

reduce the amount called for by the contingency agreement only when it finds the amount to be

unreasonable.” Wells, 907 F.2d at 371. Courts consider several factors in determining the

reasonableness of a fee under § 406(b), including

        1) whether the requested fee is out of line with the “character of the representation
        and the results the representation achieved;” 2) whether the attorney unreasonably
        delayed the proceedings in an attempt to increase the accumulation of benefits and
        thereby increase his own fee; and 3) whether ‘the benefits awarded are large in
        comparison to the amount of time counsel spent on the case,’ the so -called
        “windfall” factor.

Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456 (W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at

808).

        The Court finds the fee requested to be reasonable. First, there is no suggestion the fee is

out of line with the character of the litigation or the results achieved. Nor is there any suggestion

Olinsky unreasonably delayed the proceedings in any way. Rather, Olinsky achieved success in

reversing the SSA’s decision and obtaining benefits for Plaintiff in a case involving a hearing

before the ALJ and an appeal before this Court. Accordingly, the Court must determine whether

an award of the fee requested would amount to a windfall for Olinsky.

        When determining whether an award of attorney’s fees constitutes a windfall, courts

consider factors such as

        1) whether the attorney's efforts were particularly successful for the plaintiff, 2)
        whether there is evidence of the effort expended by the attorney demonstrated
        through pleadings which were not boilerplate and through arguments which
        involved both real issues of material fact and required legal research, and finally,
        3) whether the case was handled efficiently due to the attorney's experience in
        handling social security cases.

                                                 3
          Case 3:17-cv-00183-WIG Document 61 Filed 08/18/20 Page 4 of 5



   Baron v. Astrue, 311 F. Supp. 3d 633, 637 (S.D.N.Y. 2018) (quoting Blizzard v. Astrue, 496

   F.Supp.2d 320, 323 (S.D.N.Y. 2007).

       Application of these factors weigh in favor of the fee request. There is no dispute

Olinsky secured a favorable result for Plaintiff. Plaintiff was ultimately found disabled as of h er

original alleged disability onset date and was awarded past-due benefits accordingly. Olinsky’s

submissions to the Court have not been rote recitations of law but have instead focused on

applying relevant facts to the facts germane to the issues on appeal. Furthermore, the attorneys

handling Plaintiff’s case has significant experience representing claimants exclusively in the area

of Social Security disability at both the administrative and federal court levels. Having reviewed

the attorney’s itemization of time spent on this case, the Court finds the case was handled

efficiently, likely because of the expertise of the lawyer involved.

       Finally, considering the quality of results achieved, and the effectiveness of counsel, the

hourly rate of fees requested here is reasonable. In assessing the effective hourly rate an award

would produce, “courts [must be] mindful that deference should be given to the freely negotiated

expression both of a claimant’s willingness to pay more than a particular hourly rate and of an

attorney’s willingness to take the case despite the risk of nonpayment.” Valle v. Colvin, No. 13-

CV-2876 (JPO), 2019 WL 2118841, at *3 (S.D.N.Y. May 15, 2019) (citation omitted) (internal

quotations marks omitted). “Accordingly, a reduction in the agreed-upon contingency amount

should not be made lightly, particularly given the importance of encouraging attorneys to accept

social security cases on a contingency basis.” Id. (citations omitted) (internal quotations marks

omitted). In this case, the Government estimates that the requested fee award would result in a

de facto hourly rate of approximately $791.44. (ECF No. 60 at 4). While on the higher side,

courts within this Circuit have held that similar de facto hourly rates are not a windfall to



                                                  4
            Case 3:17-cv-00183-WIG Document 61 Filed 08/18/20 Page 5 of 5



Plaintiff’s counsel. See id. (hourly rate of $1,079.72 reasonable); Begej v. Berryhill, No. 3:14-

cv-128(WIG), 2019 WL 2183105, at *2 (D. Conn. May 21, 2019) (hourly rate of $1,289.06

reasonable); Dolcetti v. Saul, No. 3:17-cv-1820(VAB), 2020 WL 2124639, at *5 (D. Conn. May

5, 2020) (citing cases); Nieves v. Colvin, No. 13CIV1439WHPGWG, 2017 WL 6596613, at *2

(S.D.N.Y. Dec. 26, 2017), report and recommendation adopted, No. 13CV1439, 2018 WL

565720 (S.D.N.Y. Jan. 24, 2018) (hourly rate of $1,009.11 reasonable); Kazanjian v. Astrue, No.

09 CIV. 3678 BMC, 2011 WL 2847439, at *2 (E.D.N.Y. July 15, 2011) (hourly rate of

$2,100 reasonable); Eric K. v. Berryhill, No. 5:15-CV-00845 (BKS), 2019 WL 1025791, at *3

(N.D.N.Y. Mar. 4, 2019) (hourly rate of $1,500 reasonable).

          In sum, the Court concludes the award of attorney’s fees sought is reasonable in this case

and does not constitute a windfall to counsel.

   III.      Conclusion

          For the foregoing reasons, Plaintiff’s motion for $32,528.00 in attorneys’ fees is granted,

provided that Olinsky Law Group refunds to Plaintiff the amount of the EAJA award previously

received. See Rodriguez v. Colvin, 318 F. Supp. 3d 653, 658 (S.D.N.Y. 2018) (“Fee awards may

be made under both the EAJA and §406(b), but the claimant’s attorney must refund to the

claimant the amount of the smaller fee.”).

          SO ORDERED, this 18th day of August 2020 at Bridgeport, Connecticut.

                                                    /s/ William I. Garfinkel
                                                WILLIAM I. GARFINKEL
                                                United States Magistrate Judge




                                                   5
